Little, J.
1. It is not error on the part of the trial judge to fail to charge the jury on the law relating .to the impeachment of witnesses, in the absence of a proper request so to do.
2. In an action brought by one to recover damages against a railroad company for injuries sustained by the negligent act of one of its servants in the operation of a locomotive at a time when the injured person was in the employment of the company, it was not error on the part of the trial judge, after instructing the jury that to entitle the plaintiff to recover he must be free from fault or negligence contributing in any material degree to the injury, to fail to charge further that if the plaintiff, by the use of ordinary care, could have avoided the injury, he could not recover. E. T., V. & G. R. Co. v. Duggan, 51 Ga. 212. See opinion in that case, page 213.
3. The evidence apparently preponderated in favor of the defendant, but the jury had the right to accept that of the plaintiff on the trial of the case, if they believed it to be true, which was sufficient to sustain a verdict in his favor; and this having been sanctioned by the trial judge, his judgment overruling the motion for a new trial must therefore stand

Affirmed.


All the Justices concurring.